Citation Nr: 0210181	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to service connection for residuals of a right 
hip fracture, claimed as secondary to a service-connected 
right elbow disability.

[The issues of entitlement to a combined rating in excess of 
30 percent for residuals of a right elbow fracture, an 
increased rating for residuals of a left thigh injury, and an 
increased rating for right shoulder arthritis will be the 
subject of a separate Board of Veterans' Appeals (Board) 
decision.]


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse

ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1950 to March 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
rating decision by the Wilmington, Delaware, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  When the 
case was previously before the Board in March 2000, service 
connection for residuals of a right hip fracture was denied.  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court), which in response to a 
VA motion, vacated the Board's decision and remanded the 
claim for consideration in light of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).

The veteran testified at hearings before a hearing officer in 
July 1996 and May 1997.  He also testified before the 
undersigned at an October 1999 hearing in Washington, D.C.


FINDING OF FACT

Competent evidence establishes that the veteran's service-
connected right elbow disability significantly contributed to 
cause his right hip fracture.



CONCLUSION OF LAW

Secondary service connection for residuals of a right hip 
fracture is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As was noted above, during the pendency of the veteran's 
appeal, the VCAA was enacted.  This legislation eliminated 
the well grounded claim provisions previously in effect and 
provided, among other things, for notice and assistance to 
claimants under certain circumstances.  Regulations 
implementing the VCAA have now been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.

The Board finds that with respect to the issue addressed on 
the merits below, there has been substantial compliance with 
the mandates of the VCAA and implementing regulations.  The 
claim has now been considered on the merits.  The record 
includes service medical records, VA examination reports and 
treatment records, and private medical records and opinions, 
including records and several examinations by private and VA 
examiners obtained following the Court remand.  The veteran 
has been notified of the applicable laws and regulations, and 
of the VCAA.  Discussions in the rating decision, in the 
statement of the case, and in supplemental statements of the 
case have informed him what he needs to establish entitlement 
to the benefit sought and what evidence VA has obtained.  
Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand for 
further review in light of the implementing regulations would 
serve no useful purpose, particularly in light of the 
determination below.  



Factual Background

Private medical treatment records from March 1989 to July 
1993 reveal that the veteran underwent an above the knee 
amputation of his right leg in October 1989.  He was fitted 
with a prosthesis and ambulated with the help of crutches.  
In December 1990, the veteran reported that he had fallen 
when he slipped while walking with crutches.  He fractured 
his right hip in the fall.

On December 1995 VA medical examination, the veteran reported 
that it was very difficult for him to walk with crutches, 
because he could not completely straighten his right arm at 
the elbow.  The examiner noted that the veteran could not 
pronate the right elbow completely. 

On March 1996 private examination, the examiner reported that 
the veteran lacked 25 degrees of full extension of his right 
elbow.  He also noted that the veteran had limitation of 
supination and pronation of the right arm at the elbow, and 
that he walked using Lofstrand crutches.  "Because of the 
elbow contracture," the doctor noted, "he had to walk with an 
exaggerated motion of his right arm."  Right elbow arthritis, 
including loss of motion of the elbow, was diagnosed.

At a July 1996 RO hearing, the veteran reported that he had 
trouble walking with crutches because was not able to lock 
his right elbow into an extended position.  He indicated that 
he had to hold the right arm at an angle when using the 
crutches.  He reported that he had trouble controlling the 
right crutch, and that, as a result, he had fallen a number 
of times, including the time he broke his right hip.

In September 1996, the veteran wrote that he had fallen many 
times when his right elbow gave way while he walked using 
Lofstrand crutches.  He stated that his right elbow gave way 
and caused him to fall the night that he broke his right hip.

On VA examination in October 1996, the veteran reported that 
he had pain, limitation of motion, and decreased strength in 
his right elbow.  He reported that he used a wheelchair most 
of the time, but used forearm crutches for short distances.  
The examiner noted tenderness to palpation of the elbow, and 
limitation of motion. There was no instability of the elbow.  
The examiner found that the veteran's right elbow had 
functional loss in the form of pain and decreased range of 
motion.  The examiner noted that the use of crutches and a 
wheelchair aggravated the right elbow problems.

At a May 1997 RO hearing, the veteran described the December 
1990 accident that resulted in the right hip fracture.  He 
reported that he had fallen asleep on a couch in his family 
room, while watching television.  He awakened and got up to 
go to the bathroom and then to his bedroom.  He related that 
his family room is built one step lower than the next level 
of the house.  He reported that he walked using his crutches, 
and as he went up the one step, his arm gave way, and he fell 
back to the family room floor, landing on his hip.  The 
veteran's wife testified that she was asleep on another 
couch, and did not see him fall, but awakened when she heard 
the fall.  She related that she had seen him fall other 
times.  On one occasion when she was walking behind him, she 
saw his right elbow give way while he was using his crutches, 
almost causing him to fall.  He managed with her help to 
catch himself and avoid a fall.

On VA examination in June 1997, the veteran again described 
the 1990 accident in which he injured his right hip.  He 
reported that he was going up a step using forearm crutches, 
when his right arm gave way, causing him to fall.  

On July 1997 private osteopathic examination, the examiner 
noted a limitation of motion of the right elbow.  The veteran 
had lost about 15 degrees of extension.

VA outpatient records from August 1995 to December 1999 
reveal that in July 1998, the veteran sought a replacement 
motorized scooter.  He reported that he used Lofstrand 
crutches in his house.  He could stand and ambulate with a 
walker with good balance.  Upper extremity strength was good, 
as was the range of motion.

At an October 1999 hearing before the undersigned, the 
veteran stated that his inability to fully extend his right 
arm at the elbow made it difficult for him to use the forearm 
crutches that he had needed since his right leg amputation.  
He had fallen several times while using the crutches, and 
came to realize that he was falling because his right elbow 
was giving way.  The elbow gave way on the night he fell and 
injured his hip.  He added that a weakening of his forearms 
contributed to his falling.

A November 1999 letter from a private osteopath states:  
"After a thorough review of the patient's medical history, 
including service medical records, I conclude that his 
current...right hip condition is most likely related to his 
service connected elbow condition."

On February 2001 private orthopedic evaluation, the examiner 
noted a right elbow disability manifested by a limitation of 
motion in extension.  The disability would not be significant 
in a normal patient, but "in an amputee who needs the 
ability to hyperextend the arm to lock his elbows and prevent 
falling, this does translate to a significant disability."

On March 2001 private examination for evaluation of a tremor 
in his right arm, the veteran reported a 15 year history of 
tremors.  Motor strength was 5/5 in both upper extremities.  
An essential tremor was present in both upper extremities.

On July 2001 VA examination, the veteran reported difficulty 
moving his right arm through a complete range of motion due 
to the elbow injury.  Flexion, pronation and supination were 
limited.  Grip strength was reduced on the right compared to 
the left.  The examiner noted that because of the veteran's 
pain and medication for the right arm, he would be expected 
to have a lack of endurance and experience fatigue because of 
the residuals of his right elbow injury.

On June 2002 review of the veteran's claims file and medical 
records, a private "neuroradiologist" noted the veteran's 
account of his fall as reported to the emergency room 
doctors; the opinion of the March 1996 private examiner 
diagnosing arthritis and noting a loss of motion in the right 
elbow; and the veteran's July 1996 hearing testimony 
regarding his fall.  The neuroradiologist opined that the 
veteran's "abnormal right arm function made it difficult for 
him to correctly/safely use crutches" and that this caused 
"him to fall and fracture his hip."  Although falls are 
common with crutch use, the abnormal arm function was "the 
major contributor" to the veteran's fall.

Analysis

It is not claimed that the veteran's residuals of a right hip 
fracture were sustained in service.  Service connection may 
be established on a secondary basis if the claimed disability 
is shown to be proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310.

Service connection has been established for residuals of a 
right elbow fracture.  The veteran contends that this right 
elbow disability caused him difficulty using crutches which 
resulted in the December 1990 fall and right hip injury.

It is not in dispute that the veteran has impaired right 
elbow function which is service connected, or that he uses 
aids such as Canadian crutches to ambulate.  A private 
orthopedist has now opined that the inability to hyperextend 
the right arm and lock the elbow to prevent falling was a 
"significant disability" in an amputee who used crutches.  
A VA examiner opined that fatigue and a lack of endurance in 
the right arm would be expected from the residuals of the 
right elbow fracture.  Finally, a private neuroradiologist 
reviewed the veteran's records and opined that the right 
elbow impairment made safe and correct use of crutches more 
difficult than for a non-disabled person.  The right elbow 
disability was the major factor in the veteran's December 
1990 fall.  Both private and VA medical opinions support the 
veteran's contention that his right elbow periodically gave 
way, apparently from fatigue, and caused him to fall, 
including when he sustained the right hip injury.  There is 
no medical opinion to the contrary.  Resolving any remaining 
reasonable doubt in the veteran's favor, the Board concludes 
that his service connected right elbow disability contributed 
to cause his right hip injury, and that secondary service 
connection for residuals of such injury is warranted.

ORDER

Secondary service connection for residuals of a right hip 
fracture is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

